Order entered December 4, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01378-CR

                           JOSE EZEQUIEL LOPEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 3
                                  Dallas County, Texas
                         Trial Court Cause No. MB16-34780-C

                                          ORDER
       The record is due December 13, 2018. Before the Court is court reporter Pamela A.

Durke-Sweeney’s November 29, 2018 request for an extension of time to file the reporter’s

record. We GRANT the request to the extent we ORDER the reporter’s record due on or before

January 14, 2019. See TEX. R. APP. P. 4.1, 35.3(c) (each extension must not exceed 30 days in a

regular appeal).


                                                     /s/   LANA MYERS
                                                           JUSTICE